DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/22 has been entered.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 2-9, 11-13, 17-18, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belgaied (US PGPUB # 2016/0306581 A1).

With respect to claim 21, the Belgaied reference teaches a storage system comprising: 
a node group configured with a plurality of storage nodes that each includes a storage device unit which is one or more storage devices, (see fig. 1; and paragraph 16, where there is a node manager (e.g., a server or processor) and a platform expert (e.g., a server or processor) configured to provide management and control of storage services (e.g., storage pools))
wherein each of the plurality of storage nodes includes a local pool that is a logical storage area based on the storage device unit of the storage node, (see fig. 2; and paragraph 95, FIG. 2 shows a diagram of a scalable pool planner in which each storage node may have a local pool planner 1202 configured to create diverse storage pools from among devices or portions of devices related to the storage node)
the node group provides a global pool that is a logical storage area based on a plurality of local pools of the plurality of storage nodes, (paragraph 95, where the pool planner 117 operates as a global pool planner configured to scale provisioning of pools among the local pool planners 1202 at the storage nodes)
each of the plurality of storage nodes stores data stored in a volume provided by the storage node in the local pool of the storage node, (see fig. 2; and paragraph 95, FIG. 2 shows a diagram of a scalable pool planner in which each storage node may have a local pool planner 1202 configured to create diverse storage pools from among devices or portions of devices related to the storage node)
for any storage node, a capacity relationship is maintained in which a used capacity of a volume created by the storage node is equal to or less than an available capacity of a local pool of the storage node, (paragraph 101, where the global pool planner 117 may include a REST interface that is utilized by the node manager 110 to automatically provision resources when certain events occur. The events can include, for example, running out of capacity at the storage pool 1206, rebalancing Ethernet LUs of a virtual service pool when a new physical storage node 1212 joins a network, or reaching a performance threshold) and 
the storage node that creates a volume is selected by a storage management unit which manages the node group, (paragraph 95, where such a configuration enables the global pool planner 117 to configure or manage the creation of hundreds of physical storage pools (potentially across multiple nodes) to setup a virtual storage pool based on end-user (e.g., third party) defined storage requirements)
wherein the storage management unit combines first and second volumes to provide a combined volume having a capacity that is larger than a capacity of each of the first and second volumes. (paragraph 18, where a storage service provider hosts or otherwise manages a suite of hardware and/or software storage resources (e.g., system resources) that are combinable and/or configurable based on the storage requirements of a user; and paragraph 95, where the global pool planner operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks.)
With respect to claim 2, the Belgaied reference teaches the storage system according to claim 21, wherein the available capacity of the local pool is based on a capacity obtained by subtracting a used capacity of the local pool from a capacity of the local pool, or based on a capacity obtained by subtracting the used capacity of the local pool from a maximum capacity of the local pool in a specification. (paragraph 37, where parameters may include, for example, status information of that storage resource (e.g., capacity, latency, configuration setting, etc.) [i.e. capacity available is how much capacity is used subtracted from what is provisioned]) 

With respect to claim 3, the Belgaied reference teaches the storage system according to claim 21, 
wherein maintaining the capacity relationship is to provide a maximum available capacity among a plurality of available capacities of the plurality of local pools. (paragraph 95, where global pool planner 117 is also configured to coordinate with the local pool planners 1202 to leverage existing physical storage pools in addition to provisioning new storage pools in the event of a virtual storage pool expansion)

With respect to claim 4, the Belgaied reference teaches the storage system according to claim 3, 
wherein a storage node that serves as a creation destination of a volume having a capacity requested after the maximum available capacity is provided is any storage node having an available capacity equal to or larger than the requested capacity. (paragraph 78, where the pool planner 117 may generate an error when not enough or even one device cannot be located to satisfy storage requirement information and/or the specs 802)

With respect to claim 5, the Belgaied reference teaches the storage system according to claim 4, 
wherein when the requested capacity is larger than an available capacity of the storage node that serves as the creation destination, an error is returned from the storage node that serves as the creation destination. (paragraph 78, where the pool planner 117 may generate an error when not enough or even one device cannot be located to satisfy storage requirement information and/or the specs 802)

With respect to claim 6, the Belgaied reference teaches the storage system according to claim 3, 
wherein the maximum available capacity is provided as at least one of a maximum value of a capacity of a volume that can be created and an available capacity of the global pool. (paragraph 53, where interface 116 (using the information from the user) also communicates with the pool planner 117, the platform expert 112, and/or the node manager 110 to determine free/available space on the storage devices 114 (blocks 408, 409, and 410). The pool planner 117 may also be configured to create or build a configuration for the storage pool, which may be stored to the resource data structure 119 (block 412))

With respect to claim 7, the Belgaied reference teaches the storage system according to claim 21, 
wherein each of the plurality of local pools is configured with one or more logical chunks in a storage node that includes the local pool, and maintaining the capacity relationship is to add one or more logical chunks to a certain local pool. (paragraph 59, where a high availability service-1 component (e.g., a RSF-1 component) of the node manager 110 is configured to manage the importation of the service pool including the updating of clusters and nodes, reservation of disk space on the storage devices 114, assignment of logical units and addresses, and the sharing of a file system (blocks 612 to 638))

With respect to claim 8, the Belgaied reference teaches the storage system according to claim 7, 
wherein at least one of the added one or more logical chunks is based on a capacity interchanged from at least one storage node except a storage node that includes the certain local pool. (paragraph 59, where a high availability service-1 component (e.g., a RSF-1 component) of the node manager 110 is configured to manage the importation of the service pool including the updating of clusters and nodes, reservation of disk space on the storage devices 114, assignment of logical units and addresses, and the sharing of a file system (blocks 612 to 638))

With respect to claim 9, the Belgaied reference teaches the storage system according to claim 21, 
wherein maintaining the capacity relationship is to migrate at least one volume associated with a certain local pool to a local pool having an available capacity larger than an available capacity of the certain local pool. (paragraph 95, where the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks)

With respect to claim 11, the Belgaied reference teaches the storage system according to claim 21, 
wherein each of the plurality of storage nodes has an upper limit to the number of logical chunks that constitute the local pool of the storage node, and maintaining the capacity relationship is to set, instead of two or more logical chunks that are a part of a certain local pool, a logical chunk that has a size larger than each of the two or more logical chunks and stores data which is in the two or more logical chunks as a component of the local pool. (paragraph 95, where the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks) 

With respect to claim 12, the Belgaied reference teaches the storage system according to claim 8, 
wherein the capacity relationship is maintained when a condition is satisfied under which an available capacity of an internal capacity is in a shortage, the internal capacity being provided in the storage node that includes the certain local pool and being a base capacity of the certain local pool. (paragraph 95, where the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks)

With respect to claim 13, the Belgaied reference teaches the storage system according to claim 21, 
wherein maintaining the capacity relationship is to provide a maximum usage rate among a plurality of usage rates respectively corresponding to the plurality of local pools, or provide a minimum available capacity rate among a plurality of available capacity rates respectively corresponding to the plurality of local pools, (paragraph 95, where  the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks)
a usage rate of each local pool is a ratio of a used capacity to a capacity of the local pool, (paragraph 95, where the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks [i.e. a percentage or ‘ratio’ is known of used capacity]) and 
an available capacity rate of each local pool is a ratio of an available capacity to the capacity of the local pool. (paragraph 95, where the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks  [i.e. a percentage or ‘ratio’ is known of available capacity])

With respect to claim 17, the Belgaied reference teaches the storage system of claim 21, wherein said capacity of a volume is a size of said volume. (paragraph 37, where parameters may include, for example, status information of that storage resource (e.g., capacity, latency, configuration setting, etc.))

With respect to claim 18, the Belgaied reference teaches the storage system of claim 21, wherein said capacity of a volume is a used capacity of said volume. (paragraph 53, where interface 116 (using the information from the user) also communicates with the pool planner 117, the platform expert 112, and/or the node manager 110 to determine free/available space on the storage devices 114 (blocks 408, 409, and 410)

With respect to claim 22, the Belgaied reference teaches a storage control method comprising: 
specifying an available capacity of a local pool in a certain storage node among a plurality of storage nodes which constitute a node group; (paragraph 37, where parameters may include, for example, status information of that storage resource (e.g., capacity, latency, configuration setting, etc.))
providing, by each of the plurality of storage nodes, a storage device unit that is one or more storage devices and is a base of a local pool; (see fig. 2; and paragraph 95, FIG. 2 shows a diagram of a scalable pool planner in which each storage node may have a local pool planner 1202 configured to create diverse storage pools from among devices or portions of devices related to the storage node)
providing, by the node group, a global pool that is a logical storage area based on a plurality of local pools respectively included in the plurality of storage nodes; (paragraph 95, where the pool planner 117 operates as a global pool planner configured to scale provisioning of pools among the local pool planners 1202 at the storage nodes)
storing, by each of the plurality of storage nodes, data stored in a volume provided by the storage node in the local pool of the storage node; (see fig. 2; and paragraph 95, FIG. 2 shows a diagram of a scalable pool planner in which each storage node may have a local pool planner 1202 configured to create diverse storage pools from among devices or portions of devices related to the storage node)
selecting, by a storage management unit that manages the node group, the storage node that creates a volume; (paragraph 95, where such a configuration enables the global pool planner 117 to configure or manage the creation of hundreds of physical storage pools (potentially across multiple nodes) to setup a virtual storage pool based on end-user (e.g., third party) defined storage requirements)
maintaining a capacity relationship in which a capacity of a volume created by the certain storage node is equal to or less than the specified available capacity; (paragraph 18, where a storage service provider hosts or otherwise manages a suite of hardware and/or software storage resources (e.g., system resources) that are combinable and/or configurable based on the storage requirements of a user; and paragraph 95, where the global pool planner operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks.)
wherein maintaining the capacity relationship is to create and provide a combined volume, and the combined volume is a volume in which two or more volumes are combined and which has a capacity equal to or larger than capacities of the two or more volumes; (paragraph 18, where a storage service provider hosts or otherwise manages a suite of hardware and/or software storage resources (e.g., system resources) that are combinable and/or configurable based on the storage requirements of a user; and paragraph 95, where the global pool planner operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks.) and 
selecting by a storage management unit which manages the node group, a storage node that creates the volume, wherein the storage management unit combines first and second volumes to provide a combined volume having a capacity that is larger than a capacity of each of the first and second volumes. (paragraph 18, where a storage service provider hosts or otherwise manages a suite of hardware and/or software storage resources (e.g., system resources) that are combinable and/or configurable based on the storage requirements of a user; and paragraph 95, where the global pool planner operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks.)


   2.   ALLOWABLE SUBJECT MATTER
Claim 16 is allowed.
Claims 1, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	Claim 1 recites the limitations of:  
“wherein each of the plurality of local pools is configured with one or more logical chunks in the storage node that includes the local pool, and wherein in the case that a number of logical chunks in the storage node is within a predetermined number from an upper limit, chunks that are added to the storage node are logical chunks having a larger size than logical chunks that are added to the storage node in a case wherein the number of logical chunks that are added to the storage node is less than the predetermined number from the upper limit.”

Claim 14 recites the limitations of:
“wherein the storage node selected by the storage management unit has a smallest variation in a plurality of usage rates respectively corresponding to the plurality of local pools, each of the plurality of usage rates of each storage node is estimated when it is assumed that the storage node is selected, a usage rate of each local pool is a ratio of a used capacity to a capacity of the local pool and maintaining the capacity relationship is to create and provide a combined volume, and the combined volume is a volume in which two or more volumes are combined and which has a capacity larger than a sum of individual capacities of the two or more volumes, and wherein each of the plurality of local pools is configured with one or more logical chunks in the storage node that includes the local pool, and wherein in the case that a number of logical chunks in the storage node is within a predetermined number from an upper limit, chunks that are added to the storage node are logical chunks having a larger size than logical chunks that are added to the storage node in a case wherein the number of logical chunks that are added to the storage node is less than the predetermined number from the upper limit.”

Claim 15 recites the limitations of:
“each of the plurality of local pools is configured with one or more logical chunks in the storage node that includes the local pool, and wherein in the case that a number of logical chunks in the storage node is within a predetermined number from an upper limit, chunks that are added to the storage node are logical chunks having a larger size than logical chunks that are added to the storage node in a case wherein the number of logical chunks that are added to the storage node is less than the predetermined number from the upper limit.”



Claim 16 recites the limitations of:
“wherein the storage node selected by the storage management unit has a smallest variation in a plurality of usage rates respectively corresponding to the plurality of local pools, each of the plurality of usage rates of each storage node is estimated when it is assumed that the storage node is selected, a usage rate of each local pool is a ratio of a used capacity to a capacity of the local pool, and maintaining the capacity relationship is to create and provide a combined volume, and the combined volume is a volume in which two or more volumes are combined and which has a capacity larger than a sum of individual capacities of the two or more volumes, and each of the plurality of local pools is configured with one or more logical chunks in the storage node that includes the local pool, and wherein in the case that a number of logical chunks in the storage node is within a predetermined number from an upper limit, chunks that are added to the storage node are logical chunks having a larger size than logical chunks that are added to the storage node in a case wherein the number of logical chunks that are added to the storage node is less than the predetermined number from the upper limit.”

The limitations above are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations in the claim.   The dependent claims are allowable for at least the same reasons as its respective independent claims. 


   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
The Examiner notes there were no specific arguments (see responses dated 10/17/22 and 6/21/22) directed towards the claims and how they overcome the prior art of record.  Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  The Examiner notes that new independent claims 21 and 22 that have been added are similar to claims 1 and 15 (see claims 5/26/21) and were previously rejected in the Final Rejection dated 9/13/21.  The Examiner further notes that the subject matter in the other independent and dependent claims have been similarly presented in the previous claim amendments and previously addressed in past Office actions as well. 

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Ninose (US 20110246731), which teaches a backup system and a backup method for backing up data written by a host into a logical volume provided by a storage system, wherein an update location in the logical volume updated by the host is managed, and the storage system is controlled to selectively back up the data written into the update location in the logical volume based on the management result of the update location. It is thereby possible to ensure a fast data read speed in the backup of raw volumes and an easy multiplatform backup, whereby a backup system and a backup method capable of performing backup efficiently are realized;
Ninose (US 20090125680), which teaches maintaining mapping information denoting which real areas have been allocated to which virtual areas for a virtual volume, the capacity of which is dynamically expanded. The present invention also maintains real area management information denoting which real areas have been allocated to which virtual areas. The real area management information is referenced to determine whether or not a low-reliability real area, which is a real area for which reliability has been lowered by the occurrence of a failure in a certain physical storage device, and which belongs to a RAID group comprising this certain physical storage device, has been allocated to a virtual area. A data restore process is not carried out for a low-reliability real area that has not been allocated to a virtual area, but a data restore process is carried out for a low-reliability real area that has been allocated to a virtual area.






   5.  CLOSING COMMENTS
	Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
         a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1 and 14-16 are allowable or would be allowable as noted above.
        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-9, 11-18, and 21-22 have received a first action on the merits and are subject of a first action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137